 



Exhibit 10.22
Summary of Director Compensation
     Directors who are employees of the Company receive no additional
compensation for their services as directors. Each non-employee director
receives:

  •   an annual retainer in the amount described below;     •   a meeting fee of
$2,000 for each Board or committee meeting attended in person and $1,000 for
each telephonic meeting (but only one fee in the event that more than one such
meeting is held on a single day);     •   an initial grant of an option to
purchase 12,000 shares of common stock on the date of such director’s
appointment to the Board of Directors;     •   an annual grant of an option to
purchase 8,000 shares of common stock; and     •   reimbursement for necessary
travel expenses incurred in attending such meetings.

     Additionally, the Board member serving as Chairman of the Audit Committee
and the Board member serving as Chairman of the Compliance Committee receive an
additional $2,000 per month. The Board member serving as Chairman of the
Nominating and Corporate Governance Committee and the Board member serving as
Chairman of the Compensation Committee receive an additional $1,000 per month.
     In 2006, each non-employee director received an annual retainer of $12,000.
On November 2, 2006, the Board of Directors increased the annual cash retainer
to be paid to each non-employee director in 2007 and for subsequent years to
$40,000.

